Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/30/2020.
Claims 1-6 and 8-21 are pending and have been examined.
Claims 1-6 and 8-21 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/24/2020 has been entered.

Response to Argument
Applicant's arguments with respect to claims below have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlyle et al. (US 20140341046; “Carlyle” hereinafter) and further in view of Wong et al. (US 10320633; “Wong” hereinafter) and Connolly et al. (US 20120047120; “Connolly” hereinafter).
As per claim 1, Carlyle discloses A system effective to generate a story card for a search engine optimization application, the system comprising:
a memory including instructions, wherein the instructions include a search engine optimization application instructions (Carlyle [0058: “The information from the campaign report 324, after processing by the optimization application 325, can be utilized to provide campaign model data 326, as well as provide specific campaign data sets 327.”]);
and a processor configured in communication with the memory, the processor being effective to execute the search engine optimization application instructions in the memory to:
receive search engine optimization data comprising [analytic data associated with performance of a webpage on an external search engine; perform an analysis of the search engine optimization data] (Carlyle [0058: Describes optimization application that receives reports and optimization data.]);
generate a search engine optimization report based on the analysis of the search engine optimization data, wherein the search engine optimization report includes a value for a search engine optimization metric (Carlyle [0058: “The campaign report 324 can be utilized to show the performance of a given campaign, as well as to feed optimization applications 325.”]; [0058: “The information from the campaign report 324, after processing by the optimization application 325, can be utilized to provide campaign model data 326, as well as provide specific campaign data sets 327.”]) wherein the optimization report as claimed is the processed campaign report information;
[determine that the value for the search engine optimization metric exceeds a threshold value (Carlyle [0058: “The campaign report 324 can be utilized to show the performance of a given campaign, as well as to feed optimization applications 325.”]; [0058: “The information from the campaign report 324, after processing by the optimization application 325, can be utilized to provide campaign model data 326, as well as provide specific campaign data sets 327.”]; [0065: “Once a score has been generated, the scoring probability server 40 can compare the score to a scoring threshold (432).]”);
responsive at least to determining that the value for the search engine optimization metric exceeds the threshold value, process the search engine optimization report to generate the story card, wherein the story card comprises a natural language message summarizing at least part of the search engine optimization report and the natural language message includes the value and the search engine metric] (Carlyle [0059: “In an aspect, the campaign model data 326 includes a set of optimization data normalized to pre-existing media campaigns to optimize delivery around the goals of a particular advertiser.”]; [0060: “In an aspect, the specific campaign data set 327 can include specific configuration data for a given advertiser, including a list of hierarchical segments (a list of characteristics to monitor: e.g. a list of products, a list of possible actions on a website, a list of fields in a form that should be monitored, etc.), CRM configurations, lead generation forms and available campaign data for marketing efforts.”]); and
[generate user interface data that includes the story card].
Even though Carlyle discloses an optimization report, it does not disclose, however, Connolly in an analogous art teaches:
analytic data associated with performance of a webpage on an external search engine; perform an analysis of the search engine optimization data; process the search engine optimization report to generate the story card, wherein the story card comprises a natural language message summarizing at least part of the search engine optimization report and the natural language message includes the value and the search engine metric; generate user interface data that includes the story card (Connolly [0051: Describes using analysis of search engine optimization data, producing natural language report.]); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the analysis of a webpage and production of a report of Connolly into the report application module of Carlyle in view of Wong to produce an expected result of creating natural language story cards and displaying data that includes the story cards. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with reports that users can understand and implement efficiently.
Even though Carlyle discloses an optimization report and campaign model with data set, however, it does not teach, but Wong in an analogous art teaches:
determine that the value for the search engine optimization metric exceeds a threshold value (Wong [cl.23 lns 55-65: “As an example, a user can customize the underperforming category report thresholds (e.g., visits, co-viewed products (such as based on a co-visit association score), and/or device).”]; [cl.12 lns 45-60: “For example, service for providing insights for web service providers 102 can generate a report and recommendations to enhance performance of a web site (e.g., playbooks/predefined reports 

As per claim 2, rejection for claim 1 is incorporated and further Wong discloses    The system of claim 1, wherein the story card further includes an indication of a time period relating to the value and the search engine optimization metric (Wong [cl.27 lns 45-55: “At 620, a date field is shown. For example, a user can use the date selector to select set date ranges or customize their own date range of interest for the dashboard.”]).

As per claim 3, rejection for claim 1 is incorporated and further Wong discloses    The system of claim 1, wherein the story card includes a link to the search engine optimization report (Wong [cl.30 lns 1-10: “For example, to overlay the heat map, the user can simply select metrics related to each link on the page, the date ranges, and then highlight the links on the site based on the selected metric and the color scale, such as shown at 950 in FIG. 9B providing a screen diagram illustrating a user interface for a heat map graphic visualization in accordance with some embodiments.”]).

As per claim 4, rejection for claim 1 is incorporated and further Wong discloses    The system of claim 1, wherein the search engine optimization data is received from the external search engine (Wong [cl.4 ln 65-cl.5 ln 5]).

As per claim 5, rejection for claim 4 is incorporated and further Wong discloses    The system of claim 4, wherein the search engine optimization data is further received from an external application different from the external search engine (Wong [cl.19 lns 15-35: “In one embodiment, insights for web services system 302 also includes web sites performance processing component 314 (e.g., for processing performance signals associated with one or more web pages for subscriber/monitored web sites and/or for analyzing content of one or more web pages for subscriber/monitored web sites, which can be used to generate performance reports for the web site, as further described herein)..”])

As per claim 6, rejection for claim 1 is incorporated and further Wong discloses    The system of claim 1, wherein the story card includes an alert (Wong [cl.26 lns 30-35: “In an example implementation, the more insights menu provides a more insights feature that is triggered by clicking on a hyperlink for an opportunity, such as a category opportunity in this example report.”]; [cl.23 lns 45-55: “As another example, an improve underperforming category pages report provides a predefined report for the category pages with the highest exit rates.”]).

As per claim 8, rejection for claim 1 is incorporated and further Wong discloses    The system of claim 1, wherein:
the story card is a first story card; the natural language message is a first natural language message; the value is a first value; the search engine performance metric is a first search engine performance metric; and the processor is further configured to process the search engine optimization report to generate a second story card, wherein the second story card includes a second natural language message that includes a second value and a second search engine performance metric (Connolly [0051: Describes using analysis of search engine optimization data, producing natural language report.]); update the user interface data to include the second story card; receive a request to remove the first story card; and update the user interface data to remove the first story card and maintain the second story card (Wong [cl.17 lns 55-67: “In an example implementation, the above-described pipelines (e.g., and/or additional pipelines, such as for processing a merchant product data feed) are implemented as jobs that can be executed periodically (e.g., once per day, at night, and/or at some other interval) executed on server class hardware (e.g., AWS Redshift).”]).

As per claim 9, rejection for claim 1 is incorporated and further Wong discloses    The system of claim 1, wherein the processor is further configured to save the user interface data to the memory (Wong [cl.19 lns 5-11]).

As per claim 10, rejection for claim 1 is incorporated and further Wong discloses    The system of claim 1, wherein the processor is further configured to: receive a comment; and update the user interface data to include the comment (Wong [cl.28 lns 10-20: Describes annotation as comment as claimed.]).

As per claim 11, rejection for claim 10 is incorporated and further Wong discloses    The system of claim 10, wherein the processor is further configured to save the updated user interface data to the memory (Wong [cl.28 lns 45-50: “At 795, the user can select the save button to save the annotated action to the user's activity stream.”]).

As per claim 18, Carlyle discloses A story card for a search engine optimization application, [the story card] comprising:
[a natural language message summarizing at least part of a search engine optimization report of the search engine optimization application, wherein the natural language message includes a search engine optimization metric and a value for the  search engine optimization metric];
wherein the search engine optimization metric is based on an analysis of analytic data associated with performance of a webpage on an external search engine, and  wherein the story car is generated based on the search engine optimization report of the search engine optimization application, and further based on a determination that the value for the search engine optimization metric exceeds a threshold value (Carlyle [0058: “The campaign report 324 can be utilized to show the performance of a given campaign, as well as to feed optimization applications 325.”]; [0058: “The information from the campaign report 324, after processing by the optimization application 325, can be utilized to provide campaign model data 326, as well as provide specific campaign data sets 327.”]; [0065: “Once a score has been generated, the scoring probability server 40 can compare the score to a scoring threshold (432).]”) wherein the optimization report as claimed is the processed campaign report information; and
[a user interface effective to provide a link to the search engine optimization report of the search engine optimization application that includes the analysis of the analytic data associated with the performance of the webpage on the external search engine].
Even though Carlyle discloses optimization report, it does not explicitly teach, but Connolly in an analogous art teaches:
a natural language message summarizing at least part of a search engine optimization report of the search engine optimization application, wherein the natural language message includes a search engine optimization metric and a value for the  search engine optimization metric; and of the search engine optimization application that includes the analysis of the analytic data associated with the performance of the webpage on the external search engine; (Connolly [0051: Describes using analysis of search engine optimization data, producing natural language report.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the analysis of a webpage and production of a report of Connolly into the report application module of Carlyle in view of Wong to produce an expected result of creating natural language story cards and displaying data that includes the story cards. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with reports that users can understand and implement efficiently.

Message, a user interface effective to provide a link to the search engine optimization report (Wong [cl.30 lns 1-10: “For example, to overlay the heat map, the user can simply select metrics related to each link on the page, the date ranges, and then highlight the links on the site based on the selected metric and the color scale, such as shown at 950 in FIG. 9B providing a screen diagram illustrating a user interface for a heat map graphic visualization in accordance with some embodiments.”]; [cl.12 lns 45-60: “For example, service for providing insights for web service providers 102 can generate a report and recommendations to enhance performance of a web site (e.g., playbooks/predefined reports and/or dashboards as further described below). As another example, service for providing insights for web service providers 102 can recommend one or more action(s) to enhance content of a web site to improve performance issues associated with content of the web site (e.g., to keep users from leaving the web site based on inadequate or irrelevant content on a given web page(s) of the web site) and to track actions performed based on those recommendations (e.g., annotated actions as further described below).”]). Generating and displaying story card as claimed is analogous to generating reports and insights from the reports. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the reports and insights of Wong into the report application module of Carlyle to produce an expected result of creating story cards and displaying data that includes the story cards. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with quick views for easier user understanding of aggregated data.

As per claim 19, rejection for claim 18 is incorporated and further Wong discloses The story card of claim 18, wherein the search engine optimization data is received from the external search engine (Wong [cl.4 ln 65-cl.5 ln 5]).

As per claim 20, rejection for claim 19 is incorporated and further Wong discloses The story card of claim 19, wherein the search engine optimization data is further received from an external application different from the external search engine (Wong [cl.19 lns 15-35: “In one embodiment, insights for web services system 302 also includes web sites performance processing component 314 (e.g., for processing performance signals associated with one or more web pages for subscriber/monitored web sites and/or for analyzing content of one or more web pages for subscriber/monitored web sites, which can be used to generate performance reports for the web site, as further described herein).”]).

As per claim 21, rejection for claim 1 is incorporated and further Wong discloses The system of claim 1, wherein the threshold value is associated with performance of the webpage relative to first-page search results for one or more search terms on the external website (Carlyle [0058: “The campaign report 324 can be utilized to show the performance of a given campaign, as well as to feed optimization applications 325.”]; [0058: “The information from the campaign report 324, after processing by the optimization application 325, can be utilized to provide campaign model data 326, as well as provide specific campaign data sets 327.”]; [0065: “Once a score has been generated, the scoring probability server 40 can compare the score to a scoring threshold (432).]”) and (Wong [cl.23 lns 55-65: “As an example, a user can customize the underperforming category report thresholds (e.g., visits, co-viewed products (such as based on a co-visit association score), and/or device).”]).

Claims 12-17 are the method claims corresponding to method claims 1-6, respectively.  Carlyle discloses a method (¶ [0006]) for executing the method of claims 1-6.  Thus, claims 12-17 are rejected under the same rationale set forth in connection the rejections of claims 1-6, respectively.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gandhi (US 20120066211) – Teaches website and search engine optimization techniques including benchmarking certain values to create a report.
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 6/19/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156